Title: To Thomas Jefferson from Thomas S. Cavender, 22 March 1803
From: Cavender, Thomas S.
To: Jefferson, Thomas


          
            Sir 
                     
            Milton 22nd March 1803
          
          As I believe you to be a republican and Gentleman I believe you will not consider Poverty as a barrier I have taken the liberty to inform you that when I Preached that Superstitious Trinitarian Doctrine I had friends and Money at will, but Since I have Preached as a Unitarian and Republican I have not only Suffered for want of friends but Suffered for want of common Subsistence and Still mean So to do before I give up a rational doctrine and republican Principal. And as Such Suffer me Sir to inform you by letter as my heart was too big to do it in person that my Situation through a wound in defence of my Country last War And the Death of my horse this Summer five Hundred miles from home has Placed me in a distressed Situation and as there is a few freethinking Republicans who is now Contributing to my wants at Present and recommend me to make my case Known to you which I have done. Should you think Proper to contribute any thing for my Present wants you will Please enclose it in a letter directed to me by the bearer hereof. Whether you do or do not I remain your real friend and humble Servant untill you depart from the republican Principles which I hope you never will.—The Surgeons have Promised to bestow their labours on me I paying for the medecine and my Boarding and Says they will make a Perfect cure of my leg and this being the case I hope I will Still be able to pursue my duty in opposition to what I believe to be errors in Justification of religious truth, and at the Same time Still continue to warn my fellow Citizens to be always upon their guard in defense of their rights and liberties.
          with due respect I remain yr ob sr.
          
            Thomas S Cavender.
          
         